Citation Nr: 1515071	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  10-15 704	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a higher rating for service-connected pes planus with calluses (referred to hereinafter as "foot" disability), currently at 30 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Counsel






INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954 and from October 1961 to August 1962.  This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Tiger Team at the Regional Office (RO) in Cleveland, Ohio.  Among other things, a rating higher than 30 percent for a service-connected foot disability was denied therein.  The Veteran appealed this determination, and his claims file was returned to his local RO in Boston, Massachusetts.  Review of it shows that additional development is needed before the Board can make its own determination.  This matter is thus REMANDED.  Please note that this matter has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).  

REMAND

Although the delay entailed by this remand is regrettable, undertaking additional development with respect to the Veteran's entitlement to a higher rating for his service-connected foot disability is the only way to ensure he is afforded every possible consideration.  He must be afforded such consideration.  VA indeed has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA has a duty to assist the Veteran in gathering evidence that may show he is entitled to the benefit sought, in other words.

I.  Records

The duty to assist includes making reasonable efforts to procure relevant records.  38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(c) (2014).  As many requests as necessary must be made to obtain records in government custody unless it is concluded that they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  The claimant shall be notified either in writing or orally if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2014).  
In the December 2009 rating decision, reference is made to electronic VA treatment records dated from February 1997 to September 2009.  The same reference is made in a February 2010 statement of the case (SOC).  Some of the VA treatment records are pertinent, as they are discussed in both the rating decision and the SOC.  However, none are available.  This is despite it being noted in both the rating decision and the SOC that they were printed for the claims file.  A request or requests for them must be made.  Indeed, VA has constructive notice of all its own treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran and his representative must be notified if the aforementioned is unsuccessful.

II.  Medical Examination

If a VA medical examination has been provided, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Hayes v. Brown, 9 Vet. App. 67 (1996).  Adequacy occurs when the Board can perform an informed adjudication.  Barr, 21 Vet. App. at 303.  The Veteran's entire history accordingly must be taken into account.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Any disability present must be described in sufficient detail at the examination.  Id.  In a higher rating context, this means that the examination must be contemporaneous.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The last VA medical examination concerning the Veteran's service-connected foot disability was in September 2009.  It thus is well over five years old.  A new examination is not required due solely to the passage of time.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  In addition to being dated, however, the aforementioned examination may not have been adequate when conducted.  The Veteran indicated in a statement attached to his April 2010 Form 9 that the September 2009 VA examination lasted only 10 to 15 minutes and that the examiner did not seem interested in what he (the Veteran) had to say about his foot disability.  Even if adequate when conducted, the aforementioned examination may not be contemporaneous.  The Veteran's statement included a description of his foot disability as being progressive in nature.  Accordingly, arrangements must be made for a new VA medical examination for these reasons.
A REMAND is directed for the following (please note that expedited handling is requested because this matter has been advanced on the Board's docket):

1.  Make as many requests as necessary to obtain all VA treatment records regarding the Veteran, but particularly those with respect to his feet, dated from February 1997 to the present.  Associate all records received with the claims file.  If records are not received, whether in part or in whole, notify the Veteran and his representative pursuant to established procedure.

2.  Also after completion of the above, arrange for the Veteran to undergo a VA medical examination regarding his service-connected foot disability.  The examiner shall review the claims file, documenting such in a report to be placed therein.  The examiner also shall document in the report an interview with the Veteran regarding his history, symptoms, and their impact on his work and daily life.  All necessary tests next shall be performed, the results of which shall be set forth in the report.

3.  Finally, readjudicate this matter.  Issue a rating decision if the determination made is partially or wholly favorable.  If it is partially or wholly unfavorable, issue a supplemental statement of the case (SSOC).  Provide a copy of the rating decision and/or SSOC to the Veteran and his representative, and place a copy in the claims file.  Allow them the requisite time period to respond to a SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2014).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

It is reiterated that this matter must be afforded prompt treatment.  The law indeed requires that remands by the Board and the United States Court of Appeals for Veterans Claims (Court) be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  Further, as noted above, expeditious handling is required because this matter has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2014).

